UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported): May 29, 2014 OWENS REALTY MORTGAGE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54957 46-0778087 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07Submission of Matters to a Vote of Security Holders On May 29, 2014, Owens Realty Mortgage, Inc. (the “Company”) held its 2014 Annual Meeting of Stockholders at 1:00 p.m., local time, at the Walnut Creek Marriot located at 2355 North Main Street, Walnut Creek, CA 94595. Stockholders holding 7,446,554 shares of the Company’s Common Stock, or approximately 69%, of the 10,768,001 shares of Common Stock outstanding as of the record date and entitled to vote at the Annual Meeting, attended the Annual Meeting in person or were represented by proxy. At the Annual Meeting, the Company’s stockholders voted on the following two proposals as further described in the Company’s Proxy Statement dated April 23, 2014: Proposal No. 1: To elect one Class I director to serve for aterm continuing until the annual meeting of stockholders held in 2017 and until his successor is duly elected and qualified. This proposal received the required affirmative vote of holders of a plurality of the votes cast and M. Lyman Bates, Jr. was elected. The following is a list of the number of votes “For” and “Withheld” with regard to this proposal, as well as the number of “Broker Non-Votes”: DIRECTOR NOMINEE FOR WITHHELD BROKER NON-VOTES M. Lyman Bates, Jr. Proposal No. 2: To ratify the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2014. This proposal received the affirmative vote of holders of a majority of the votes cast and was approved.The following is a list of the number of votes “For” and “Against” with regard to this proposal, as well as the number of “Abstentions”: FOR AGAINST ABSTENTIONS BROKER NON-VOTES * * No broker non-votes arose in connection with this proposal due to the fact that the proposal was considered “routine” under New York Stock Exchange Rules. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS REALTY MORTGAGE, INC., a Maryland corporation Dated:May 30, 2014By: /s/ William C. Owens Name:William C. Owens Title:President and Chief Executive Officer 3
